     Case 2:20-cv-00074-KJD-VCF Document 29 Filed 09/09/20 Page 1 of 2



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   RENEE JENKINS,                                         Case No. 2:20-cv-0074-KJD-VCF
 8                                             Plaintiff,                       ORDER
 9            v.
10   PRIME WASHINGTON, LLC, d/b/a
     CORNERSTONES CROSSINGS
11   APARTMENTS, et al.,
12                                          Defendants.
13            Presently before the Court is Plaintiff’s Motion for Voluntary Dismissal (#8). Defendant
14   Prime Washington, LLC (“Prime”) filed a response in opposition (#10) to which Plaintiff replied
15   (#14).
16            Plaintiff seeks to voluntarily dismiss this action pursuant to Federal Rule of Civil
17   Procedure (“Rule”) 41(a)(2), because Prime has already filed its answer (#4). A district court
18   should grant a motion for voluntary dismissal under Rule 41(a)(2)4 unless a defendant can show
19   that it will suffer some plain legal prejudice as a result. See Smith v. Lenches, 263 F.3d 972, 975
20   (9th Cir. 2001)(citing Waller v. Fin. Corp. of Am., 828 F.2d 579, 583 (9th Cir.1987); see also
21   Hamilton v. Firestone Tire & Rubber Co., 679 F.2d 143, 145–46 (9th Cir.1982)).
22            Defendant’s opposition focuses mostly on Plaintiff’s motive, trying to keep the action in
23   state court. The Ninth Circuit has previously found that forum shopping alone does not meet the
24   definition of legal prejudice: “legal prejudice means prejudice to some legal interest, some legal
25   claim, some legal argument.” Lenches, 263 F.3d at 976 (citing Westlands Water Dist. v. United
26   States, 100 F.3d 94, 97 (9th Cir. 1996)(internal quotations omitted). Here, Defendant’s concern
27   that he will have to litigate this case again in state court or will have to remove this action a
28   second time do not constitute legal prejudice. See Id. (citing Westlands, 100 F.3d at 96-7;
     Case 2:20-cv-00074-KJD-VCF Document 29 Filed 09/09/20 Page 2 of 2



 1   Hamilton v. Firestone Tire & Rubber Co., 679 F.2d 143, 145-56 (9th Cir. 1982)(plain legal
 2   prejudice does not result merely because defendant is inconvenienced by having to defend in
 3   another forum even when Plaintiff would gain a tactical advantage). Further, remedy is available
 4   if this action is refiled. Rule 41(d) allows the new court to order the plaintiff to pay all or part of
 5   the costs of the previous action.
 6           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Voluntary Dismissal
 7   (#8) is GRANTED;
 8           IT IS FURTHER ORDERED that this action is DISMISSED without prejudice.
 9   Dated this 9th day of September, 2020.
10
11                                                   _____________________________
                                                     Kent J. Dawson
12                                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -2-
